



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lengelo, 2013 ONCA 609

DATE: 20131004

DOCKET: C54249

Goudge, Cronk and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jean-Charles Lengelo

Appellant

Dominique D. Smith, for the appellant

Andrew Menchynski, for the respondent

Heard: October 3, 2013

On appeal from the conviction entered on May 6, 2011 and
    the sentence imposed on August 3, 2011 by Justice J. David Wake of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

In the early hours of July 14, 2010, three men robbed Bobbies Pizza.

[2]

A police constable was on duty, a short distance from the scene of the
    robbery.  When the call came in regarding the robbery, he responded by driving
    towards the pizza shop.  He saw two or possibly three men running towards a
    nearby Silver City movie theatre parking lot.  He pursued them, driving over a
    grassy median and onto the Silver City parking lot.  He watched the two men run
    towards the appellants silver minivan, which was running.  The men appeared to
    be trying to get into the van.

[3]

The police constable stopped his cruiser right behind the van.  He noted
    its licence plate number.  When the two robbers ran away, the police constable
    chased them on foot while yelling Police! Stop!  The appellant drove away. 
    He was arrested less than ten minutes later when he was spotted, driving his
    van, a short distance away from the Silver City parking lot.  Identification
    belonging to one of the robbers was found in the appellants van.  The
    appellant did not testify at trial, as was his right.

[4]

The trial judge found the appellant was the driver of the getaway
    vehicle and, accordingly, both a party and a conspirator to the robbery.  The
    appellant was convicted of one count each of: possession of a weapon for a
    purpose dangerous to the public peace; robbery; and conspiracy to commit an
    indictable offence.  The conviction for possession of a weapon was stayed
    pursuant to the
Kienapple

principle.

[5]

The appellants appeal against conviction rests on two primary grounds: 
    that the trial judge misapprehended the evidence and the verdict was
    unreasonable.  As counsel for the appellant acknowledged, the foundation of the
    appeal is his contention that the trial judge could not have reasonably
    concluded that the appellants van was the getaway vehicle.

[6]

At the oral hearing of the appeal, the court found it unnecessary to
    call on the Crown.

[7]

We do not accept that the trial judge misapprehended the evidence or
    rendered an unreasonable verdict.

[8]

There was nothing in the evidence to support an innocent explanation for
    why the appellant was sitting in his van in the middle of the night in a
    parking lot, with the engine running, at a location close to the pizza shop,
    around the time that a person known to him was robbing the pizza shop, or why
    the robbers ran straight to his van after committing the robbery.  In the
    circumstances, the inference that the appellants van was the getaway vehicle
    was available.

[9]

Accordingly, the appeal is dismissed.


